708 F.2d 95
136 L.R.R.M. (BNA) 2152, 1983-1 Trade Cases   65,423
HOME BOX OFFICE, INC., Plaintiff-Appellant,v.DIRECTORS GUILD OF AMERICA, INC., Robert B. Aldrich, MichaelH. Franklin, Ernest Ricca and Glenn Gumpel,Defendants-Appellees.
No. 240, Docket 82-7164.
United States Court of Appeals,Second Circuit.
Argued Oct. 21, 1982.Decided June 1, 1983.

George C. Gallantz, New York City, (Proskauer Rose Goetz & Mendelsohn, Bettina Plevan, David Aronson, Bradley Ruskin, John Redpath, Shelley Fischel, New York City, of counsel), for plaintiff-appellant.
Sidney Dickstein, New York City (Dickstein, Shapiro & Morin, Joel Kleinman, Woody Peterson, Michael Nannes, New York City, of counsel), for defendants-appellees.
Before OAKES and WINTER, Circuit Judges, and METZNER, District Judge.*
PER CURIAM:


1
The judgment below is affirmed for substantially the reasons given by Judge Sofaer in holding that the actions and agreements of the Guild are protected by the "statutory" and "non-statutory" exemptions of labor union activities from the antitrust laws.   Home Box Office, Inc. v. Directors Guild of America, 531 F.Supp. 578 (S.D.N.Y.1982).



*
 The Honorable Charles M. Metzner, United States District Judge for the Southern District of New York, sitting by designation